TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 29, 2022



                                      NO. 03-21-00204-CV


                        Texas Commission on Environmental Quality
                     and Vulcan Construction Materials LLC, Appellants

                                                v.

          Friends of Dry Comal Creek, Stop 3009 Vulcan Quarry, Jeffrey Reeh,
       Terry Olson, Mike Olson, and Comal Independent School District, Appellees


        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND JONES
          REVERSED AND RENDERED -- OPINION BY JUSTICE JONES


This is an appeal from the judgment signed by the trial court on April 1, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court reverses the trial court’s judgment and affirms the

Commissioners’ order of November 21, 2019. The appellees shall pay all costs relating to this

appeal, both in this Court and in the court below.